Whebe goods are received by a carrier for transportation, and the bill of lading signed by the carrier expresses that the goods are received “in good order,” to be “ carried and delivered in like good order,” he is not estopped by the bill of lading, as between him and the immediate parties to it, from showing, by parol evidence, that the goods were not in good order when received.
The statement in such instrument of the condition of the goods, is a mere admission, and not a part of the contract. It is prima facie evidence, but is only evidence, and not an estoppel. Like an ordinary receipt, or the acknowledgment of the receipt and amount of the consideration in a deed, it is open to explanation by parol proof.
It is not material in this respect, whether the goods were open to inspection when the bill of lading was given, or not.
The owner of goods having shipped them to be transported to a particular place, at a freight agreed upon, demanded them of the carrier at an intermediate point, and received them in pursuance of such demand, the carrier insisting upon his right to carry them to the place first named, or to receive the full freight as if he had done so.
Held, that the carrier was entitled to the full freight originally agreed upon :
That it is not in the power of one party to a contract to change its terms to the injury of the other, without his consent.
(S. C., 9 N. Y. 529.)